Citation Nr: 1718511	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-07 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee disability.  

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 1982.  The evidence indicates that the Veteran was enrolled in the Reserve Officers' Training Corps (ROTC) prior to his period of active duty.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Board remanded the Veteran's case, in part, to verify the Veteran's participation in the ROTC program prior to his period of active service.  In this respect, the Board notes that the Veteran's DD Form 214 noted that the Veteran had prior inactive service of 28 days.  On remand, the AOJ requested all service personnel records and service medical treatment records and received additional service medical treatment records and service personnel records in response to the requests in March 2016 and May 2016.  The records include orders dated in April 14, 1977, entitled "64-326."  The orders noted that the Veteran was a cadet in the United States Army Reserve Officers' Training Corps, Eastern Kentucky University.  The orders requested that the Veteran report to Fort Riley, Kansas, on June 10, 1977 to attend "ROTC Advanced Camp."  The records do not indicate the duration of the Veteran's attendance at the ROTC Advanced Camp nor did the AOJ make efforts to verify any dates of INACDUTRA and ACDUTRA performed by the Veteran, to include during his time in the ROTC program, and the 28 days of inactive duty noted by the Veteran's DD Form 214.  

Regarding Senior ROTC candidates, the term ACDUTRA means duty performed by a member of a program when ordered to such duty for purpose of training under chapter 103 of Title 10.  38 U.S.C.A. § 101 (22)(d); 38 C.F.R. § 3.6 (c)(4).  Concerning INACDUTRA, this means training (other than ACDUTRA) by a member of, or applicant for membership in the Senior ROTC prescribed under Chapter 103 of title 10.  38 U.S.C.A. § 101 (23)(c); 38 C.F.R. § 3.6 (d)(3).  
Specifically, ACDUTRA duty performed by a member of a Senior ROTC program when ordered to such duty for the purpose of training or a practice cruise under chapter 103 of title 10, must be a period of not less than four weeks and must be completed by the member before the member is commissioned.  38 U.S.C.A. § 101 (22)(D).

Given the above, the Board finds that additional efforts must be made to verify the Veteran's periods of INACDUTRA and any ACDUTRA, to include during his ROTC program, and to request any relevant records from Eastern Kentucky University, where the Veteran participated in the ROTC program.  The Veteran also stated that he was treated at Fort Riley Kansas Army Hospital when he participated in the summer camp in 1973, as part of the ROTC program.  Therefore, attempts must be made to secure the identified records.

Concerning the claimed left knee disability, the July 2016 VA examiner opined that the Veteran's left knee disability clearly and unmistakably existed prior to active service.  However, the VA examiner did not point to any evidence, other than the Veteran's own statements regarding a surgery in 1973, that a left knee disability preexisted active service.  While the service medical treatment records show that the Veteran reported that he had surgery to correct a trick left knee in 1973, there were no physical findings made concerning the left knee, and the evidence does not otherwise contain any objective evidence of a left knee disability existing prior to active service.  Accordingly, the Board finds that the VA examiner must instead express an opinion as to whether any left knee disability is related to active service, to include any period of INACDUTRA and/or ACDUTRA.  In addition, the Veteran claimed that he injured his right knee during summer camp as part of his ROTC program.  While additional development must still be completed regarding the Veteran's periods of ACDUTRA and INACDUTRA, to include summer camp, the Board finds that the VA examiner must nonetheless address whether right knee disability is related to active service, to include any period of INACDUTRA and/or ACDUTRA.  

Finally, the Veteran identified medical treatment from several private medical health care providers on a VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs (VA), received by VA in March 2016.  While the AOJ indicated that the identified medical treatment records were already associated with the record, the Board disagrees.  In this respect, the Veteran identified treatment from Jewett Orthopaedic clinic and the record contains some records from Jewett Orthopaedic clinic, but it is not evident that the complete records from the provider are associated with the claims file.    Thus, the identified private medical treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make additional efforts, to include a request for verification of all service dates, to include any periods of ACDUTRA and INACDUTRA performed by the Veteran, to include during the Veteran's ROTC program.  

2.  Make efforts to locate all records from the Veteran's ROTC program, to include a request to Eastern Kentucky University for all records.  

3.  Request records from the Army Hospital in Fort Riley, Kansas regarding reported treatment in 1977.  

4.  Request the identified private medical treatment records as identified by the Veteran on the VA Form 21-4142a, General Release for Medical Provider Information to the VA, received by VA in March 2016, from Dr. T. L., Dr. R. M., Dr. R. P., Kennedy Space Center Medical Center, and Jewett Orthopaedic Clinic (Dr. J. B.).  

If the records are not received, at least one follow-up request must be made.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a second request for the records would be futile.  See 38 C.F.R. § 3.159 (c)(1) (2016).  All attempts to obtain the identified records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested records.

5.  Following the above development, request a VA addendum opinion concerning the etiology of the Veteran's right knee disability and left knee disability.  The claims file must be made available for review.  The examiner must address the following:  

*Is it at least as likely as not that any left knee disability is related to active service, to include any period of ACDUTRA and/or INACDUTRA.

* Is it at least as likely as not that any right knee disability is related to active service, to include any period of ACDUTRA and/or INACDUTRA.  

Rationale must be provided for any opinion reached.  

6.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




